RENDERED: DECEMBER 17, 2020
                                                          TO BE PUBLISHED


               Supreme Court of Kentucky
                               2020-SC-0001-MR


HENDERSON COUNTY HEALTH CARE                                         APPELLANTS
CORPORATION D/B/A REDBANKS
SKILLED NURSING FACILITY;
KEN GRAVES, IN HIS CAPACITY AS
ADMINISTRATOR OF REDBANKS
SKILLED NURSING FACILITY; AND
WELLS HEALTH SYSTEMS, INC.


                   ON APPEAL FROM COURT OF APPEALS
                           NO. 2019-CA-1067
V.              HENDERSON CIRCUIT COURT NO. 17-CI-00231


HONORABLE KAREN LYNN WILSON,                                            APPELLEE
JUDGE, HENDERSON CIRCUIT COURT
AND
ROLAND E. MCGUIRE, AS                                  REAL PARTY IN INTEREST
ADMINISTRATOR OF THE ESTATE
OF JACQUELINE E. MCGUIRE,
DECEASED


               OPINION OF THE COURT BY JUSTICE KELLER

                                  REVERSING

      Henderson County Health Care Corporation d/b/a Redbanks Skilled

Nursing Facility (hereinafter “Redbanks”) appeals from the Court of Appeals’

denial of its petition for a writ to prohibit the enforcement of an order issued by

Judge Karen Wilson of the Henderson Circuit Court compelling Redbanks to

produce certain consultant reports to Roland McGuire (hereinafter “McGuire”),
the real party in interest. After a thorough review of the facts and the law, we

reverse the Court of Appeals.

                                I. BACKGROUND

      Jacqueline E. McGuire (hereinafter “Ms. McGuire”) was a resident at

Redbanks from 2010 to 2016. According to the complaint filed by McGuire,

who is Ms. McGuire’s brother, Ms. McGuire suffered multiple injuries while at

Redbanks, including serious bedsores. Ms. McGuire eventually died at another

facility, and McGuire, as administrator of her estate, filed suit against

Redbanks.

      During the discovery process, McGuire served Redbanks with requests

for production of documents. Included in these requests were the following

three requests at issue in this case.

      Request for Production No. 41: Please produce all surveys, mock
      survey visits, documents, reports, and tools, including quarterly
      site visits and all focused/follow up visits, applicable to the
      residency of Jacqueline E. McGuire, and six months before, which
      memorialize Defendants’ evaluation and monitoring of the facility’s
      compliance with mandatory regulations, policies and procedures,
      and care given to the residents.

      Request for Production No. 42: Please produce all documents
      reflecting and/or reviewing clinical outcomes in the facility during
      the residency of Jacqueline E. McGuire including Dashboard and
      Clinical Outcomes reports (COR) and QI/QM Reports and Flags.

      Request for Production No. 48: Please produce all documentation
      and/or reports from any consultant or management personnel
      hired to evaluate the adequacy of care rendered to residents at the
      facility anytime during residency.

Redbanks refused to turn over certain documents arguably included within

these requests, and McGuire filed a motion to compel. Specifically disputed

                                         2
were nurse consultant reports and whether the Federal Quality Assurance

Privilege (FQAP), 42 U.S.C. § 1396r(b)(1)(B) and 42 U.S.C. § 1395i-3(b)(1)(B),

protects these reports from disclosure.

      In 1987, the United States Congress enacted the Federal Nursing Home

Reform Act (FNHRA), of which the FQAP is a subsection. See 42 U.S.C.1

§ 1396r, et seq.; 42 U.S.C. § 1395i–3, et seq.; 42 C.F.R. 483, et seq. “Broadly,

FQAP requires ‘skilled nursing facilit[ies]’ and ‘nursing facilit[ies]’ to establish a

quality assessment and assurance committee in an attempt to ensure nursing

homes are vigilant about the quality of care their residents are receiving.”

Richmond Health Facilities-Madison, LP v. Clouse, 473 S.W.3d 79, 84 (Ky. 2015)

(footnotes omitted). The FQAP protects from disclosure the records of that

committee. It states, “[a] State or the Secretary may not require disclosure of

the records of such committee except insofar as such disclosure is related to

the compliance of such committee with the requirements of this

subparagraph.” 42 U.S.C. § 1395i–3(b)(1)(B). At issue in this case is whether

the nurse consultant reports are “the records of [the quality assessment and

assurance] committee” and therefore privileged.

      In compliance with the FNHRA, Redbanks has established a Quality

Assurance Performance Improvement (QAPI) committee. Redbanks’s QAPI

committee contracts with an independent contractor, Wells Health Systems

(hereinafter “Wells”), to consult with it and, according to the trial court, “to




      1   United States Code.

                                          3
evaluate the facility’s quality of care and provide guidance where care can be

improved.” Wells employs nurse consultants who perform site visits at

Redbanks approximately monthly. These nurse consultants examine residents’

medical charts (“chart audits”), observe Redbanks’s staff perform their duties

(“compliance rounds”), and review various statistical data. They compile reports

that are then provided to the QAPI committee. It is undisputed that the nurse

consultants are not employees of Redbanks and are not members of

Redbanks’s QAPI committee.

      The trial court found the nurse consultant reports were not records of

the QAPI committee, as they were not created by the committee, and ordered

Redbanks to produce them. Redbanks then filed a petition for a writ of

prohibition in the Court of Appeals to prevent disclosure of these reports. The

Court of Appeals denied the writ petition, holding that the trial court did not

err in finding the documents were not protected by the FQAP, as they “were not

generated by Redbanks’ quality assurance committee, ‘nor were they minutes,

internal papers or conclusions of’ the committee.” Redbanks appealed to this

Court.

                                  II. ANALYSIS

   A. Writ standard

      We begin our writ analysis by reiterating that “[t]he issuance of a writ is

an extraordinary remedy that is disfavored by our jurisprudence. We are

therefore ‘cautious and conservative both in entertaining petitions for and in

granting such relief.’” Caldwell v. Chauvin, 464 S.W.3d 139, 144-45 (Ky. 2015)

                                        4
(citing Ridgeway Nursing & Rehab. Facility, LLC v. Lane, 415 S.W.3d 635, 639

(Ky. 2013); Bender v. Eaton, 343 S.W.2d 799, 800 (Ky. 1961)). Writs “are truly

extraordinary in nature and are reserved exclusively for those situations where

litigants will be subjected to substantial injustice if they are required to

proceed.” Indep. Order of Foresters v. Chauvin, 175 S.W.3d 610, 615 (Ky. 2005).

      Extraordinary writs may be granted in two classes of cases. The first

class requires a showing that “the lower court is proceeding or is about to

proceed outside of its jurisdiction and there is no remedy through an

application to an intermediate court.” Hoskins v. Maricle, 150 S.W.3d 1, 10 (Ky.

2004). The second class requires a showing that “the lower court is acting or is

about to act erroneously, although within its jurisdiction, and there exists no

adequate remedy by appeal or otherwise.” Id. This second class also usually

requires a showing that “great injustice and irreparable injury will result if the

petition is not granted.” Id. There are, however, special cases within the second

class of writs that do not require a showing of great injustice and irreparable

injury. In those special cases, a writ is appropriate when “a substantial

miscarriage of justice” will occur if the lower court proceeds erroneously, and

“correction of the error is necessary in the interest of orderly judicial

administration.” Chauvin, 175 S.W.3d at 616 (quoting Bender, 343 S.W.2d at

801). Even in these special cases, the party seeking a writ must show that

there is no adequate remedy by appeal. Id. at 617. “No adequate remedy by

appeal” means that the party’s injury “could not thereafter be rectified in




                                         5
subsequent proceedings in the case.” Id. at 615 (quoting Bender, 343 S.W.2d at

802). Redbanks seeks this writ of prohibition under the second class of writs.

      We summarized the standard for appellate review of a lower court’s

decision in a writ action in Appalachian Racing, LLC v. Commonwealth:

      We employ a three-part analysis in reviewing the appeal of a
      writ action. We review the Court of Appeals’ factual findings
      for clear error. Legal conclusions we review under the de novo
      standard. But ultimately, the decision whether or not to issue
      a writ of prohibition is a question of judicial discretion. So
      review of a court’s decision to issue a writ is conducted under
      the abuse-of-discretion standard. That is, we will not reverse
      the lower court’s ruling absent a finding that the
      determination was “arbitrary, unreasonable, unfair, or
      unsupported by sound legal principles.”

504 S.W.3d 1, 3 (Ky. 2016) (internal citations omitted).

      The first requirement for a writ under the second class is that the party

requesting the writ have no adequate remedy by appeal. In writ petition cases

where discovery is sought, this Court has explained “that there will rarely be an

adequate remedy on appeal if the alleged error is an order that allows

discovery.” Grange Mut. Ins. Co. v. Trude, 151 S.W.3d 803, 810 (Ky. 2004).

Furthermore, this Court has explained that “[o]nce...information is furnished it

cannot be recalled.... The injury suffered...will be complete upon compliance

with the order [mandating disclosure of discovery] and such injury could not

thereafter be rectified in subsequent proceedings in the case. Petitioners have

no other adequate remedy.” Id. at 810-11 (quoting Bender, 343 S.W.2d at 802).

      In this case, McGuire is seeking discovery of nursing consultant reports

that Redbanks alleges are privileged. If those reports are disclosed to McGuire,



                                        6
that information “cannot be recalled.” Therefore, we hold that Redbanks has no

adequate remedy by appeal.

      The next requirement of a writ of the second class is that great and

irreparable harm will result if the petition is not granted. Kentucky courts have

repeatedly defined “great and irreparable harm” as “something of a ruinous

nature.” Bender, 343 S.W.2d at 801. However, our courts have recognized a

subset of second class writs in certain special cases.

      [I]n certain special cases this Court will entertain a petition
      for prohibition in the absence of a showing of specific great
      and irreparable injury to the petitioner, provided a
      substantial miscarriage of justice will result if the lower
      court is proceeding erroneously, and correction of the error
      is necessary and appropriate in the interest of orderly
      judicial administration. It may be observed that in such a
      situation the court is recognizing that if it fails to act the
      administration of justice generally will suffer the great and
      irreparable injury.
Id. We have applied the certain special cases exception when “the action for

which the writ is sought would violate the law, e.g. by breaching a tightly

guarded privilege or by contradicting the requirements of a civil rule.” Trude,
151 S.W.3d at 808 (citing Wal-Mart Stores, Inc. v. Dickinson, 29 S.W.3d 796,

803 (Ky. 2000); Bender, 343 S.W.2d at 803). In this case, Redbanks alleges

that disclosure of the nurse consultant reports would violate a privilege

conferred upon it by the FNHRA. As such, Redbanks’s writ petition has met the

requirements to fall within the certain special cases exception.




                                         7
   B. Privilege

      This Court has long held that “privileges should be strictly construed,

because they contravene the fundamental principle that ‘the public ... has a

right to every man's evidence.’” Sisters of Charity Health Sys., Inc. v. Raikes,

984 S.W.2d 464, 468 (Ky. 1998) (citing Trammel v. United States, 445 U.S. 40,

45 (1980)). As such, “claims of privilege are carefully scrutinized.” Id. at 469

(citation omitted). Furthermore, “the burden of proving that a privilege applies

rests on the party claiming its benefit.” Id.

      Quality assurance committees, in general, “are ‘key internal mechanisms

that allow nursing homes opportunities to deal with quality concerns in a

confidential manner and can help them sustain a culture of quality

improvement.’” In re Subpoena Duces Tecum to Jane Doe, Esq., 787 N.E.2d 618,

621 (N.Y. 2003) (quoting Report of Off. of Inspector Gen., Dept. of Health &

Human Servs., Quality Assurance Committees in Nursing Homes, Jan. 2003, at

2 [republished at ]). The FQAP fosters “a culture of quality improvement” by

“promot[ing] the quality of care through self-review without fear of legal

reprisal.” Id. (quoting Katherine F. v. State of New York, 723 N.E.2d 1016 (N.Y.

1999)). In likening the policies behind the FQAP to those behind a privilege for

hospital-based quality assurance committees under the State Education Law,

the Court of Appeals of New York explained that “such protections enhance the

objectivity of the review process and ensure that the committees may frankly

and objectively analyze the quality of health services rendered.” Id. (citations

                                         8
and internal quotation marks omitted). Further, “[t]he cloak of confidentiality

covering quality assurance procedures and materials is designed to encourage

thorough and candid peer review and thereby improve the quality of care.” Id.

(citation and internal asterisks omitted).

      As explained above, the FQAP protects “the records of” a nursing facility’s

quality assessment and assurance committee from disclosure. The issue before

us today is whether reports of outside nurse consultants qualify as “records of”

Redbanks’s QAPI committee. The question of the scope of the FQAP has come

before this Court only once before. See Clouse, 473 S.W.3d 79. However, in

that case, we were unable to squarely address it because the parties asserting

the privilege failed to produce the documents for an in camera review or even

produce a relatively detailed description of what the documents contained. Id.

at 85. Without the documents themselves or additional information about the

documents, we held that the nursing facility failed to meet its burden of

showing that the documents were privileged. Id. In the case before us today,

however, Redbanks has filed under seal various nurse consultant reports for

our review. Accordingly, we will answer the question that Clouse left

unanswered.

      Few jurisdictions have interpreted the scope of the FQAP. Of those that

have, two approaches have emerged. The first and more narrow interpretation

has been called “the Missouri Rule.” The second, broader interpretation of the

FQAP has been dubbed “the New York Rule.”




                                        9
   1. The Missouri Rule

      In State ex rel. Boone Retirement Center, Inc. v. Hamilton, the Supreme

Court of Missouri limited the FQAP privilege so that it only “protects the

committee’s own records–its minutes or internal working papers or statements

of conclusions.” 946 S.W.2d 740, 743 (Mo. 1997). That court stated, “[n]o

honest reading of the statute, however, can extend the statute’s privilege to

records and materials generated or created outside the committee and

submitted to the committee for its review.” Id. That court’s interpretation of the

statute focused primarily on whether the privilege applied to a grand jury

subpoena, and its analysis on that issue was detailed. However, its analysis

regarding its interpretation of the phrase “the records of such committee” was

significantly more limited and seems to focus on the plain statutory language.

      The United States District Court for the Eastern District of Tennessee

only noted the Missouri court’s interpretation of the privilege and found that

court’s reasoning to be persuasive and adopted it. Brown v. Sun Healthcare

Group, Inc., No. 3:06-CV-240, 2008 WL 1751675, at *4 (E.D. Tenn. Apr. 14,

2008). It then echoed Missouri’s holding and found that “the privilege created

under the [Social Security Act] applies only to the committee's own records,

including its minutes, internal working papers, and statements of conclusions,

not to documents generated outside the committee and submitted to the

committee for its review.” Id.

      The highest federal court to have analyzed the scope of the FQAP is the

United States Court of Appeals for the Third Circuit in Jewish Home of Eastern

                                        10
PA v. Centers for Medicare and Medicaid Services, 693 F.3d 359 (3d Cir. 2012).

In that case, the Third Circuit was tasked with determining if “event report

forms and witness interview statements that accompanied those reports” were

shielded from disclosure by the FQAP. Id. at 361. The court held the reports

were not privileged, as “the documents in question were contemporaneous,

routinely-generated incident reports that were part of the residents’ medical

records and were not minutes, internal papers, or conclusions generated by the

Quality Assurance Committee.” Id. at 362.

      Although the Third Circuit cited to Boone Retirement Center when it held

that “[t]he language of 42 U.S.C. § 1396r(b)(1)(B),…limits the scope of

protection from discovery to the records generated by the Quality Assurance

Committee,” id., it did not define the phrase “generated by” as used in the rule

it laid out. In fact, the court noted that an administrative law judge found the

documents “were given to [the committee] at the time of the surveys and were

not produced by or at the behest of the Quality Assurance Committee” and that

the nursing home “presented no evidence to suggest otherwise.” Id. (emphasis

added). The court went on to note that a doctor’s affidavit that was relied upon

by the nursing home “simply does not state that the Event Reports were

created by or at the direction of the Quality Assurance Committee.” Id.

(emphasis added). Finally, the court noted that the nursing home was required

to generate the reports under another federal statute. Id. These extra

observations and statements made by the Third Circuit could leave room for




                                       11
that court to interpret the FQAP more broadly if, in the future, it would be

presented with a different set of facts.

   2. The New York Rule

   In the case of In re Subpoena Duces Tecum to Jane Doe, Esq., the Court of

Appeals of New York, that state’s highest court, discussed the purposes behind

quality assurance committees and the confidential nature of their work. 787
N.E.2d at 621. It then explicitly declined to adopt the Missouri rule “because

the federal statute does not restrict quality assurance records to only those

reports created by quality assurance committee members themselves.” Id. at

623. Instead, that court held “the language ‘records of such committee’ (42

USC § 1396r [b][1][B][ii]) [] encompass[es] within its parameters any reports

generated by or at the behest of a quality assurance committee for quality

assurance purposes.” Id. It went on to explain,

      where the committee simply duplicates existing records from
      clinical files, no privilege will attach. However, compilations,
      studies or comparisons of clinical data derived from multiple
      records, created by or at the request of committee personnel for
      committee use, are “records of such committee” and are entitled to
      protection from disclosure pursuant to federal law.
Id. In explaining what documents are not included in the privilege, the court

stated,

      Where facilities are compelled by a statutory or regulatory dictate
      to maintain a particular record or report that is not expressly
      related to quality assurance, the fact that a quality assurance
      committee reviews such information for quality assurance
      purposes does not change the essential purpose of the document.
      A facility may not create a privilege where none would otherwise
      exist merely by assigning the duty for compliance or compilation to
      a quality assurance committee.

                                           12
Id. at 622.

       The United States District Court for the Northern District of Georgia

found the New York rule to be “the more reasoned view” in United States v.

Lilburn Geriatric Center, Inc., No. 1:03-CV-1517-JEC, 2003 WL 27381235, at *5

(N.D. Ga. Sept. 23, 2003). That court supported the New York rule by likening

the FQAP to the attorney-client privilege. “[D]ocuments created by a third party

at the direction of the attorney, to be used in conjunction with the legal

services the attorney is providing the client, are also protected by the attorney-

client privilege.” Id. (citing Upjohn Co. v. United States, 449 U.S. 383, 390

(1981)). The court then went on to explain, “[w]here counsel seeks and obtains

outside consulting services, the attorney-client privilege has been extended to

such third parties ‘employed to assist a lawyer in the rendition of legal

services.’” Id. (quoting Abdallah v. The Coca-Cola Co., No. CIV

A1:98CV3679RWS, 2000 WL 33249254, at *3 (N.D. Ga. Jan. 25, 2000)

(Scofield, Magistrate J.)). Finally, the court held,

       the “records of such committee,” found at 42 U.S.C. §§ 1395i-
       3(b)(1)(B) and 1396r(b)(1)(B) (2003), encompass both the records
       actually generated by the [Quality Assessment & Assurance
       (QA&A)] Committee and those generated by non-committee
       members at the behest of the QA&A Committee….The Court notes,
       however, that documents created outside the QA&A Committee do
       not become privileged merely because the QA&A Committee
       reviewed them. Rather, such documents are only privileged if they
       were generated at the request of and for use by Lilburn's QA&A
       Committee.
Id. at *6.




                                         13
   3. The nurse consultant reports are records of Redbanks’s QAPI committee
      and are protected by the FQAP.

      In determining whether the nurse consultant reports at issue in this case

are “records of” Redbanks’s QAPI committee and therefore protected by the

FQAP, we are cognizant of the competing interests on both sides of this issue.

On the one hand, privileges “contravene the fundamental principle that ‘the

public...has a right to every man's evidence.’” Sisters of Charity Health Sys.,

Inc., 984 S.W.2d at 468 (quoting Trammel, 445 U.S. at 45). These types of

records may contain highly relevant information about the dangerous

conditions in nursing homes and the facility’s potential knowledge of those

conditions. We further recognize “the interest in ensuring that tort victims may

access and use relevant and reliable evidence.” Thomas v. Univ. Med. Ctr., Inc.,

___ S.W.3d ___, No. 2018-SC-000454-DG, 2020 WL 5103681, at *7 (Ky. Aug.

20, 2020).2

      However, on the other hand, “we do not want potential defendants to shy

away from self-critical analyses and improvements for fear that the same can

be used against them in a civil suit. Such self-critical analysis is a key step in

improving safety conditions, procedures, and outcomes.” Id. FNHRA was

enacted by the United States Congress “[i]n an attempt to improve the quality

of care afforded to nursing home residents.” Clouse, 473 S.W.3d at 84. As

discussed above, “[t]he cloak of confidentiality covering quality assurance




     2 As of the drafting of this Opinion, Westlaw noted Thomas was not yet final. It

became final on September 10, 2020.

                                          14
procedures and materials is designed to encourage thorough and candid peer

review and thereby improve the quality of care.” In re Subpoena Duces Tecum to

Jane Doe, Esq., 787 N.E.2d at 621 (citation and internal asterisks omitted).

      After weighing the competing interests, this Court declines to adopt the

Missouri Rule that the FQAP only protects a quality assurance committee’s

own documents such as minutes, internal working papers, or statements of

conclusions. See Boone Ret. Ctr., 946 S.W.2d at 743. Instead, we adopt a case-

by-case approach that allows a trial court to determine how a document was

generated, why it was generated, and by whom it was generated before

determining if the FQAP applies to the document. We set forth some guidelines

but emphasize that a case-by-case determination must be made.

      First, we must make clear that a quality assurance committee cannot be

used to “create” a privilege where one did not exist previously. By this we mean

that a nursing home cannot “funnel” documents through its quality assurance

committee in an attempt to confer privilege on otherwise unprivileged records.

Documents generated outside of the committee and for purposes unrelated to

the committee are not protected by the FQAP merely because the committee

reviews the documents during the course of its work. Accord In re Subpoena

Duces Tecum to Jane Doe, Esq., 787 N.E.2d at 622. This is true even if those

documents are used in creating privileged quality assurance documents.

Documents kept in the facility’s ordinary course of business or that are kept as

a part of a patient’s medical record are not privileged. If documents are




                                       15
required to be generated pursuant to other legal requirements, those

documents are not privileged.

      However, documents created by or at the behest of a quality assurance

committee for quality assurance purposes of the committee will likely be

protected by the FQAP. Further, documents that otherwise would have been

generated by the committee in the course of its work but were generated

instead by an outside source at the behest of the committee will also likely be

protected. Put simply, if a document is generated for the express purpose of

aiding the committee in its work, then it will likely be privileged.

      The FNHRA requires a nursing facility’s quality assurance committee “to

identify issues with respect to which quality assessment and assurance

activities are necessary” and “develop[] and implement[] appropriate plans of

action to correct identified quality deficiencies.” 42 U.S.C.A. § 1396r(b)(1)(B). If

documents are created for the purposes outlined in the statute at the behest of

the committee, even if generated by someone who is not a member of the

committee, said documents will likely be protected by the FQAP.

      In this case, Redbanks’s QAPI committee contracted with Wells “to

evaluate the facility’s quality of care and provide guidance where care can be

improved.” The activities performed by Wells for Redbanks are exactly the

activities the QAPI committee is statutorily required to perform. Presumably,

Wells has expertise in evaluating the quality of a facility’s care, identifying

areas of improvement, and recommending remedial measures. Under this

relationship, Wells was effectively an “agent” of the QAPI committee performing

                                         16
a function that in a larger institution would likely be kept in house. To hold

otherwise would be to fail to recognize that it may not be feasible for a small

nursing facility to employ, on its own staff, persons with quality assurance

expertise. In such a situation, the goals of the FNHRA may be best served by

contracting out these responsibilities. Further, the FQAP was created to allow a

quality assurance committee to conduct its business confidentially.

Contracting for assistance in performing this business does not inhibit this

goal, just as an attorney contracting with an outside expert does not inhibit the

confidential relationship between the attorney and his client. The reports

generated by the nurse consultants employed by Wells and provided to

Redbanks’s QAPI committee are then used by the committee to improve care at

the facility, i.e., for quality assurance purposes. As such, they are protected by

the FQAP, and the Court of Appeals erred in holding otherwise.

                                 III. CONCLUSION

      For the above reasons, we reverse the Court of Appeals’ denial of

Redbanks’s petition for a writ of prohibition.

      All sitting. All concur.




                                        17
COUNSEL FOR APPELLANTS:

Craig Louis Johnson
James Nelson Martin, Jr.
Steptoe & Johnson, PLLC


APPELLEE, JUDGE WILSON:

Honorable Karen Lynn Wilson


COUNSEL FOR APPELLEE/REAL PARTY IN INTEREST, ROLAND E. MCGUIRE,
AS ADMINISTRATOR OF THE ESTATE OF JACQUELINE E. MCGUIRE,
DECEASED:

Lisa Erickson Circeo
Hannah Rebecca Jamison
Circeo Fannin, P.S.C.




                              18